DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: It is described that Fig. 8 shows elements 17C and 17D, where the indicated figure does not show said elements. Furthermore, Fig. 8 includes two labels in addition to labels 17A and 17B shown in the figure located at the right side of the depiction that are not understood.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of its undue length of over 150 words, where it is preferably between 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
Abstract of the Disclosure: See MPEP § 608.01(f).  A brief narrative of the disclosure as a whole in a single paragraph of 150 words or less commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21.  The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO.  See MPEP § 1893.03(e).

The disclosure is objected to because the specification does not include a brief description of the drawings section (see 37CFR 1.74).  Appropriate correction is required.
Reference to the Drawings: When there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures, and to the different parts by use of reference letters or numerals (preferably the latter).

The disclosure is objected to because the specification each section of the specification should begin with the proper title as shown below, where the present application does not. Appropriate correction is required.
(a) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(b) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). 
(c) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). 
(d) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). 
(e) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). 
(f) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-29, the claims include an excessive quantity of errors, making it confusing what it is claimed. Due to the excessive quantity of errors, the Office shows below the outlier errors found in the claims.  It is suggested to review all the claims based on the observations explained below. 
The claims should describe the subject matter in a legal and clear language defining the structural elements and limitations of the device.  
The preamble should determine the context of the entire claim. Therefore, it should be clear and what is claimed and its intended use. MPEP 2111.02
The language used in the claims should be self-explanatory, in this way minimizing the consultation to the specification.
Due to the claims are directed to a product. The claims should describe the structural elements and limitations of said product and not directed mostly to the intended use of such product.
The claims should maintain consistency in the language use in it. Therefore, it is expected the use of the same terminology within the same claim and across the claims.
The names used to indicate the structural components should be clear.
Any structural element should be positively recited in order to be claimed. therefore, any use of the term “configured to”, “using for”, “can be used for”, “for”, “used for” or similar is considered intended use. Therefore, if a prior art includes the structural elements claimed, said prior art is capable of the same intended use as the one claimed.
The construction of the claims should be in a way that is easy to read and to identify each main element and sub-groups. Therefore, every main element should be separated by a line indentation. 
 The use of parenthesis is acceptable when used to indicate acronyms at the beginning of a disclosure, otherwise parenthesis creates confusion to what it is claimed, e.g. if it is claimed the language before the parenthesis, or the language inside the parenthesis. Therefore, the use of parenthesis is improper.
All structural limitations claimed should have sufficient antecedent basis in the claim.
The applicant should minimize the use of negative recitation in the claims, and describe his invention with the limitations included in the device.
Due to the excessive quantity of errors, the following are the 112(b) rejections of the first identified outlier errors found in the claims. By no means the Office is indicating that only the claims rejected below are the only one including errors of indefiniteness matter. It is suggested to review all the claims based on the observations explained below.
Regarding claim 1, the claim has multiple errors, for example the issues listed below:
the preamble of the claim is not clearly indicated;
the use of the language “tconnect”, “t-abutment”, “T -Over”, “one specific design support”, “Plug T” and “T- Guides” is confusing;
the limitation "partial fixed rehabilitations" in line 7 lacks sufficient antecedent basis in the claim. For examination purposes, the recitation will be treated as a “partial fixed prosthetic rehabilitations”;
the limitation "total fixed rehabilitations" in line 9 lacks sufficient antecedent basis in the claim. For examination purposes, the recitation will be treated as a “total fixed prosthetic rehabilitations”;
the use of parenthesis is improper when describing “in triangular arrangement”, any limitation in parenthesis will not be examined;
the “abutments T-Over”, and “Plug T” for “overdentures” in line 10 is confusing because are not describing what they are nor what is the connection or the relationship with the overdentures. Specifically, it is not understood if such elements are part of the “Tconnect” or are additional structural elements of the system that when combined with the “Tconnect” are used for engagement with the “overdenture”; 
the “T- healings, to modeling the new design for “Tconnect” in line 11 is confusing. It is not understood if said “T- healings” is a structural part of the “Tconnect” or if it is a separated structural part of the system. Furthermore, when describing that it is for modeling the new design for “Tconnect” it is not understood how many “Tconnects” are claimed, nor if the “Tconnect” mentioned in line 1 is the one used by the patient;
the claim includes in a plurality of occasions the word “using” beginning in line 6, in which it is confusing. It is not understood if the intension is to claim the T-abutment, the T-Over, the Plug T, T-healing and T-Guides as structural parts of the claimed system, or is to describe the tconnect intended use with the above elements. For examination purposes, the recitation will be treated as the tconnect intended use with the above elements; and 
the use of the comas ( , ) in the claim is confusing; it is not understood the connection between the element and its description. 
Regarding claim 2, it is unclear if the claim limitation “can be used for all types of implant/abutment connections of market…” is require by the claim, because the term  "can be" raises issues if the claim limitation of all types of implant/abutment connections of market needs to be required.
 Regarding claim 3, its unclear if the claim limitation “all the components of the System can be prefabricated form, usined or customized …” is require by the claim because "can be" raises issues if the claim limitation of prefabricated form, usined or customized needs to be required.
Regarding claims 5 and 14, the use of the term “possibility” in the claim is confusing. It is not understood if the intentions is to claim what it is described of the tconnect or that it is capable to perform as described. For examination purposes, the recitation will be treated as it is capable to perform as described.
Claim 13 recites the limitation "fixing screw" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the recitation of “t-connect without bored-through areas …” is confusing It is not understood what “areas” the applicant refers to. For examination purposes, the recitation will be treated as the t-connect does not include a bored-through area that passes through the t-connect body.
Claim 15 recites the limitations "base" and “girdle” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the recitation of “girdle of 2,0 mm to 10,0 mm” and “0.7 mm to 6.0 mm” in combination of the word “perimeter” is confusing. It is not understood if the ranges claimed are the perimeter or the diameter of the girdle, or the range of 2,0-10,00 mm is a diameter, and the range of 0.7-6.0 mm is the reduction of the perimeter. For examination purposes, the recitation will be treated as the girdle including a diameter of 2.0 mm to 10.0 mm and reduces to 0.7mm to 6.0 mm. 
Claim 16 recites the limitation "prosthetic segmentation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the use of the term “T -Over abutment” is confusing. It is not understood if the term refers to the term “abutment T-Over” described in claim 1, or if it is another limitation. For examination purposes, the recitation will be treated as both terms refer to the same limitation. 
Regarding claim 24, the use of the term “passive coupling” in line 4 is confusing. The specification does not disclose the intended definition of said term, making the claim indefinite. Due to the term “passive” general means is “unreactive”, “inert”, “allowing what happens”. It is believed and will be examined as that in combination with the word “coupling” the term “passive” means, a “coupling that does not create change”.
Claim Objections
Regarding claim 1, the claim is objected because it sets forth a plurality of elements, which should be separated by a line indentation, “where claim sets forth a plurality of elements, each element of the claim should be separated by a line indentation”, see 37CFR 1.75(i). 
Claim 1 is objected to because of the following informalities:  
In line 3 after the recitation “Tconnects (1B) ,” includes an extra space before the coma, when the coma is supposed to be used without the space, e.g. “Tconnects (1B),”.  Appropriate correction is required.
The claim sets forth a plurality of elements, which should be separated by a line indentation, “where claim sets forth a plurality of elements, each element of the claim should be separated by a line indentation”, see 37CFR 1.75(i).
The claim uses a plurality of the conjunction word “and” in the same list of elements, where said word should be used to connect the last clause or element of the same part or system.
Claims 2, 3, 10 and 24 are objected due to an improper use of Markush-type claim. See MPEP § 2173.05(h). A proper Marckush group recited in a conventional manner should be “wherein R is a material selected from the group consisting of A, B, C and D”, it is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Alternative expressions using “or” are acceptable, such as “wherein R is A, B, C or D. Appropriate correction is required. 
Examiner’s Note
In order to converge all the observations given for claim 1 above from the 112(b) rejection and objections, in order to better understand the claim, the interpretation and examination will be performed as best understood by the examiner as seen below;
1, A SYSTEM OF TRIPLE ABUTMENTS WITH a TCONNECT for supporting a prosthetic rehabilitation on osseointegrated implants in areas as from 16 mm, wherein the system of triple abutments with the tconnect includes: 
the Tconnect including a paraboloid multidimensional contour in double shape curvature, and 
where the system of triple abutments is configured for placement of at least three dental crowns 
where the system of triple abutments is configured for placement with abutments T -Over when used with for overdentures(16); and 
where the system of triple abutments is configured for placement with T- healings(11) (1 B) in the periimplantary region during the waiting phase; and 
where the system of triple abutments is configured for placement with T- Guides(14)when used with surgical guides specific for  system of triple abutments, configured to orient the surgical positioning of implant fixation of according with preview prosthetic planning.  
Even when the Office is not limiting how the claim should be arranged or constructed. A clean version of the claim is used in the rejection below, in order to been able to begin it examination.
Claim Interpretation
Regarding claims 1-29, the reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. However, the use of reference characters is to be considered as having no effect on the scope of the claims. (See MPEP 608.01(m) - Form of Claims [R-07.2015])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11-14, 16-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (PI 0800298-3 B1).

[AltContent: textbox (Three pins)][AltContent: textbox (Tconnect)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    216
    286
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Bore)][AltContent: arrow][AltContent: textbox (Diameter of the bore)][AltContent: arrow][AltContent: textbox (Tconnect)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (Paraboloid multidimensional contour)]
    PNG
    media_image2.png
    184
    221
    media_image2.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: textbox (Prosthetic segmentation)]
[AltContent: textbox (Three dental crown)][AltContent: arrow][AltContent: textbox (Tconnect)][AltContent: arrow][AltContent: textbox (Implant)][AltContent: arrow][AltContent: textbox (Paraboloid multidimensional contour)][AltContent: arrow][AltContent: ]
    PNG
    media_image3.png
    179
    236
    media_image3.png
    Greyscale

[AltContent: textbox (Tguides)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    113
    117
    media_image4.png
    Greyscale


Regarding claim 1, Martinez et al. discloses a system of triple abutments with a tconnect for supporting a prosthetic rehabilitation on osseointegrated implants in areas as from 16 mm, wherein the system of triple abutments with the tconnect includes: 
the Tconnect (1) (see annotated Fig. 1 above and page 4, lines 141-142) including a paraboloid multidimensional contour in double shape curvature (see annotated Fig. 2 and 3 above), and three pins (see annotated Fig. 1 above and page 4, line 136—137 of translation – “(3) is the diameter of the base of the pins”)) disposed in a tripod arrangement (see annotated Fig. 2 above where at least one of the three pins is not completely aligned with the other two pins), where the system of triple abutments is configured for placement of at least three dental crowns (6) (see annotated Fig. 3 showing the crown with the triple abutment), and cannot fix more than one osseointegrated implant (see annotated Fig. 1 above).
However, Martinez does not disclose that the system of triple abutments is configured for placement with abutments T -Over, and Plug T when used for overdentures; and 
where the system of triple abutments is configured for placement with T- healings when modeling the new design of tconnect in the periimplantary region during the waiting phase; and 
where the system of triple abutments is configured for placement with T- Guides when used with surgical guides specific for this system of triple abutments, configured to orient the surgical positioning of implant fixation of according with preview prosthetic planning.  
On the other hand, due to the system of triple abutment with tconnect of Martinez includes the all the structural elements as claimed for dental used such as the tconnect including a paraboloid multidimensional contour and three pins disposed in a tripod arrangement in combination with a dental implant attached to a jawbone and the three pins connected with a prosthesis, and that the materials disclosed for the system can be used for the surgical and trans-surgical guides (see page 1, lines 8-9 of the translation – therefore indicating that surgical guides are developed by Martinez for this particular system). The system with tconnect is capable of been placed with an abutment T-Over and Plug T that might have the form configured for the tconnect form when it is used with overdentures, with T-healing when modeling the new design tconnect, and T-Guides when used with surgical guides configured for triple abutment. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the system of triple abutments with tconnect of Martinez, with the T-Over and Plug T, in order to be used with overdentures, with the T-healing, in order for modeling the new design tconnect, and with the T-Guides, in order to be used with surgical guides. 
Regarding claim 2, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the all components can be manufactured from titanium, carbon, gold, chromium-cobalt, tillite, niobium, zirconia, alumina, ceramic (see page 1, lines 18-19 of the translation – “This Abutment System can be made of titanium, carbon, gold, cobalt chromium, tilite, niobium, zirconia, alumina, ceramic…”), and, 
therefore, can be used for all types of implant/abutment connections of market, whether internal or external connections, hybrid connections, compensatory slant corrective, converters and extenders or adapted in any other interface of market.  
Regarding claim 4, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the Tconnect provides positive vertical shield lateral stability, and therefore, allows a better distribution of forces on the prosthesis (6),WO 2019/095025PCT/BR2017/050343 14and allowing too the use of immediate load and use of a only one osseointegrated implant for each abutment of the system (see Fig. 1-3, where the tconnect includes all the structural elements (see claim 1) which is capable of providing the limitations claimed).  
 Regarding claim 5, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 4, and where Martinez et al. discloses that the Tconnect possibility of use immediate loading avoid migration of soft tissues, ensuring biological and aesthetic predictability to the system and proper healing in less time.  
 Regarding claim 6, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-Connect avoid large and highly invasive bone grafts, because TConnect support fills the space lost by bone resorption and re-establish the maxillo-mandibular relation in the transversal and sagittal dimensions comprising adequate facial height, without using acrylic flanges and also reworking the lip support.
Regarding claim 7, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the Tconnect acquired has pre passivity acquired in all abutments of the System, due to the absence of welds (see page 3, lines 94-96).
Regarding claim 8, the claim introduces product-by-process language “produced”. Therefore, claim 8 considered product-by-process claim and the final product will be given patentable weight only.
Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the system has a paraboloid shape contour.
 Regarding claim 10, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-connect, with three pins, tapered shape, expulsive for the occlusal, with height ranging from 3.0 mm to 20.0 mm each (see page 2, line 65 – “through which three or four pins with height variable from 2.0mm to 10.0mm”) , disposed in the form of a tripod  over only one osseointegrated implant, and WO 2019/095025PCT/BR2017/05034315space between the two pins ranging from 2.1 mm to 10.0 mm (5) (see Fig. 2 above and page 4, line 137-138 of the translation - “space between the pins that varies from 2.1 mm to 6.0 mm”).  
 Regarding claim 11, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-connect, interconnected in tripod format, and a central region coincident with implant insertion area, with small variations of positioning, compensated in angulations in the T- Abutment itself (see annotated Fig. 1 and 2 above). 
Regarding claim 12, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-connect, for the case of angled implants, can have an inclination of the compensation on the piece itself, with variation between 10° and 30° with the implant insertion axis (see page 3, lines 102-104), or corrective angulation through the use of the Compensatory Corrective Slanted Coping.  
 Regarding claim 13, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-connect, in all the abutments of the system, have one bored-through (3) of 3.0 mm to 18,0 mm for passage of the fixing screw (see annotated Fig. 2 above and page 4, lines 132+-133 – “(3) is the diameter of the base of the pins that varies form 2.5 mm to 6.0 mm”).
Regarding claim 14, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-connect is without bored-through areas for cases of conical connections of implants without screws as Morse cone type and cold welding (see Fig. 2 above – where the t-connect does not include bored through areas).  
Regarding claim 15, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses the T-connect, and girdle on the base of the T-connect that narrows down from a bigger diameter close to the T-connect to a smaller diameter closer to the implant.
However, Martinez et al. does not disclose the girdle of 2,0 mm to 10,0 mm and narrowing in perimeter of the girdle of 0.7 mm to 6.0 mm.
However, the general dimension of the T-connect are similar to the claimed T-connect. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of the girdle of Martinez, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the prosthetic segmentation (see annotated Fig. 3 above) are individualized pieces (and the design of the T-connect allow the hygiene with the use of the common dental floss, that is, without others prophylactic accessories, facilitating hygiene and avoiding perimplantites.  
Regarding claim 17, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-abutments, used for partial fixed cases,WO 2019/095025PCT/BR2017/050343 16require placement of at least three dental crowns over one T- abutment and only one osseointegrated implant (see annotated Fig. 1 showing that the device is used over one implant, and annotated Fig. 3 above shows that  the prosthesis includes three dental crowns).  
Regarding claim 18, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses one tconnect for engagement with a prosthesis of three crowns, connected with one implant (see annotated Fig. 1 and 3 above). 
However, Martinez et al. does not disclose the Abutments T-Over with Plug T to be removed from overdentures.
On the other hand, due to the system of three abutments with a tconnect of Martinez has a form that provides connectivity with a plurality of crowns of a prosthesis, which is considered to be a partial overdenture. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the system of three abutment with the tconnect for engagement with a partial denture of Martinez, with the Abutments T-Over with Plug T, in order to engage and to be removed from overdentures. 
 Regarding claim 19, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses one tconnect for engagement with a prosthesis of three crowns, connected with one implant (see annotated Fig. 1 and 3 above).
However, Martinez et al. does not disclose that the T- abutments for total fixed cases too, with total fixed segmented rehabilitations and arrangements, and with a better distribution of masticatory forces using only 4 implants and 4 T- abutments in each arch, with total passivity and absence of welds, bars or cantilever, do not requiring parallelism between the implants, because there is no need for welds or bars between in the abutments too.  
On the other hand, Martinez et al. discloses a system of three abutments with tconnect for fixing plurality of crown to a single implant. It would have been obvious to one having ordinary skill in the art before the effective filing date to add as many implants and T-abutments as needed, in order to cover the arch of the jaw with crowns, if it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Regarding claim 20, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T- abutments for total fixed cases with total fixed segmented rehabilitations and arrangements, the exchange of its components is made separately, in the case of any wear of pieces, not affecting all prosthetic set (see annotated Fig. 1 and 3 above and page 3, lines 88-101 of the translation).
Regarding claim 21, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the pins of the T-abutments have height variable from 2.0mm to 10.0mm, and the Mesio-Distal and Vestibulo-Lingual direction from 4.0mm to 9.0mm (see page 2, lines 63-75).
However, Martinez et al. does not disclose that the T- abutments and T-Over, with adjustable height of 1.0 mm - 20.0 mm, the buccal-lingual distance varying from 8.0 mm to 20.0mm and the mesiodital distance varying from 16.0 mm to 40mm.  
On the other hand, if Martinez et al. discloses the height of the pins and the mesio-dial and vestibulo-lingual dimensions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to scale up the system of Martinez, capable of being scaled up, if such were the case, would not establish patentability in a claim to a system so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
 Regarding claim 22, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T- abutments(1) of the System and the adaptation of the overdentures of T-Over happen in the contour of the Tconnect (see annotated Fig. 3 above, where the plurality of crown is considered a partial denture which is placed over the contour of the Tconnect), far from the area of connection of the implants (see annotated 3, where the plurality of crowns or partial denture extend far from the area of connection with the implant), avoiding extravasation of cement to the perimplant region andWO 2019/095025PCT/BR2017/050343 17 avoiding traumatic forces in the implants and connections with consequently loss of implants.  
Regarding claim 23, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-Over abutment with Plug T, being T-Over larger than T- Abutment and with area of support of Tconnect greater too, to compensate local bone loss and for precision settlement of overdenture (the T-Abutment and the tconnect has a shape on the edges that provides the capability for any dental structure to be larger than the system without limiting the extension of such dental structure, and at the same time been able to engage and hold down said structure to the dental cavity).  
Regarding claim 24, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-Over abutment with Plug T, being Plug T (13) an ajustable dispositive piece, which makes the passive coupling between T-connect of the abutment T-Over and overdenture prosthesis and these coupling can be made male-female type (see annotated Fig. 3 above where the system of triple abutment engages the three crowns in a passive coupling; therefore, the claimed triple abutment is capable of coupling in a male-female type with a Plug T).  
Regarding claim 26, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses the same system of triple abutment with tconnect, the system is capable of decreasing of various laboratory stages and costs, because of the promotion of pre-passivity in all types of abutments of System.  
Regarding claim 27, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses that the T-healing, used to characterized paraboloid multidimensional contour of the Tconnect during the hold phase of gingival healing when not has condition to use the immediate load (see Fig. 1 above, where the Tconnect has a paraboloid multidimensional contour is capable of holding phase of gingival healing with a T-healing as claimed).
Regarding claim 28, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Martinez et al. does not disclose that the T-healing is screwed or pressure, or other fitting plug type, with digital marks for sensorial comfort.  
On the other hand, Martinez et al. discloses that the crowns can be screwed to the system (see page 3, line 108). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to screw an additional structure to the system of triple abutments with tconnect of Martinez, if already the crowns will be attached with the same type of  coupling, in order to use the same kind of couplings with additional structures to be attach to the system.
 Regarding claim 29, Martinez et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Martinez et al. discloses T-guides (10) (see Fig. 5 above and page 4, lines 143-144)), with the same dimensions of the abutments of this system, for guide the perforation of the implants in accordance with the idealized prosthetic planning, for chosen pre-defined of abutments, increasing the predictability of the final oral rehabilitation.
Claims 3, 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (PI 0800298-3 B1) as applied to claim 1 above, and further in view of Wang (CN 104352284 A).
Regarding claim 3, Martinez discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Martinez does not disclose that all the components of the System can be prefabricated form, and can receive surface treatment (page 1, line 20 of the translation – “surface treatment”).
However, Martinez does not disclose the use of CADCAM- software format or similar.
Regarding claim 9, Martinez discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Martinez does not disclose that the T-connect, with paraboloid multidimensional contour in double shape curvature and three pins, all can be coupled or dismembered in parts for customized or manufacture in CADCAM service-software or similar system.
Wang teaches an abutment product of a CADCAM system to produce a more accurate product based on the mold of a patient’s mouth (see [0118]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the all the components of the system of triple abutments with tconnect of Martinez, with the CAD/CAM system of Wang, in order to produce a more accurate costumed abutment for the individual patient, in this way the abutment will seat in the space provided in the gum of the patient, minimizing unwanted spaces that bacteria can grow. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772